           Case 2:14-cr-00371-HDM-DJA Document 77 Filed 03/23/21 Page 1 of 4



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
     Attorneys for the United States
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-371-HDM-DJA
 9
            Plaintiff,                                   ORDER GRANTING
10                                                       THIRTEENTH STIPULATION
     vs.                                                 TO CONTINUE SENTENCING
11
     JOSEPH GIULIANO,
12
            Defendant.
13

14

15          This stipulation is timely filed.

16          The United States of America, through Christopher Chiou, Acting United States

17   Attorney, and Daniel J. Cowhig, Assistant United States Attorney, and the defendant Joseph

18   Giuliano, by and through his counsel, Shawn R. Perez, Esq., stipulate and agree and jointly

19   move this Honorable Court to vacate the sentencing hearing set for Tuesday, April 13, 2021 at

20   9:00 a.m. and reset the sentencing proceedings in this matter at a date six (6) months from the

21   current setting.

22          The parties make this stipulation and motion for good cause and not for the purposes of

23   delay. Mr. Giuliano prefers an in-person sentencing without masks after an opportunity to

24   consult and prepare with his counsel in person and asks that the sentencing be deferred until



                                                     1
           Case 2:14-cr-00371-HDM-DJA Document 77 Filed 03/23/21 Page 2 of 4



 1   prudent safety measures established by the Court would allow that to happen without

 2   unnecessary risk to any of persons involved.

 3          The government does not believe that on balance the interests of justice would be

 4   harmed by a continuance to accommodate Mr. Giuliano’s preference for an in-person

 5   sentencing proceeding without masks. Should conditions permit an earlier sentencing, the

 6   government will not oppose a request by Mr. Giuliano to advance his sentencing.

 7          The possibility remains that defendant Giuliano may be called to testify in proceedings

 8   in a related case or assist in other matters pursuant to his plea agreement. The parties agree that

 9   it is in the interest of justice to defer sentencing until those related matters have been resolved.

10   Defendant Giuliano believes it is in his best interest to do so.

11          Defendant Giuliano is not in custody and agrees to this continuance.

12          Denial of this request for continuance could result in a miscarriage of justice.

13          This is the thirteenth request to continue sentencing in this matter.

14          The parties respectfully request this Honorable Court issue the attached proposed Order

15   to accomplish these ends.

16   Dated March 22, 2021

17   Counsel for Defendant                                 CHRISTOPHER CHIOU
     JOSEPH GIULIANO                                       Acting United States Attorney
18

19   //s// Shawn R. Perez                                  //s// Daniel J Cowhig
     SHAWN R. PEREZ, ESQ.                                  DANIEL J. COWHIG
20   Law Offices of Shawn R. Perez                         Assistant United States Attorney
21

22

23

24



                                                       2
           Case 2:14-cr-00371-HDM-DJA Document 77 Filed 03/23/21 Page 3 of 4



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 5

 6   UNITED STATES OF AMERICA,                             Case No. 2:14-cr-371-HDM-DJA

 7                  Plaintiff,

 8          vs.                                            ORDER

 9   JOSEPH GIULIANO,

10                  Defendant.

11

12                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

13   Based on the stipulation of the parties and the record in these matters, the Court finds that the

14   parties make this stipulation and motion for good cause and not for the purposes of delay. On

15   the government’s representation that it does not believe that on balance the interests of justice

16   would be harmed by a continuance to accommodate Mr. Giuliano’s preference for an in-person

17   sentencing proceeding without masks and the record in this matter, the Court finds that the

18   interests of justice would not be harmed by the continuance of this sentencing proceeding.

19   Further, the possibility remains that defendant Giuliano may be called to testify in proceedings

20   in a related case or in other matters, pursuant to his plea agreement. The parties agree that it is

21   in the interest of justice to defer sentencing until those related matters have been resolved.

22   Defendant Giuliano believes it is in his best interest to do so.

23          Defendant Giuliano is not in custody and agrees to this continuance.

24          Denial of this request for continuance could result in a miscarriage of justice.


                                                       1
           Case 2:14-cr-00371-HDM-DJA Document 77 Filed 03/23/21 Page 4 of 4



 1          This is the thirteenth request to continue sentencing in this matter.

 2                                               ORDER

 3   IT IS HEREBY ORDERED, on the stipulation of the parties and good cause appearing

 4   therefor, that the sentencing hearing set for Tuesday, April 13, 2021 at 9:00 a.m. be vacated and

 5   reset for Thursday, October 14, 2021 at 8:30 a.m. in a Las Vegas Courtroom (tbd) before Judge

 6   Howard D. McKibben.

 7   IT IS SO ORDERED this 23rd day of March 2021.
 8

 9                                               _____________________________________
                                                 UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                     2
